                             UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF NORTH CAROLINA
                                   WESTERN DIVISION

                                     NO. 5:18-CR-00353-B0-1



   UNITED STATES OF AMERICA

        v.                                              ORDER TO RELEASE DEFENDANT ON
                                                          COMPASSIONATE FURLOUGH
   ERNEST TERRELL MCKOY



       This matter having come before the Court by motion of the Office of the Federal Public

Defender to grant a twelve (12) hour furlough to the Defendant for purposes of attending his

daughter's funeral and for good cause shown, it is hereby ORDERED that the twelve hour furlough

is GRANTED.

       The Defendant shall be released at 9:00 a.m. to the custody of Tabitha Rose Elliott

McMillan on October 27, 2018 from the Albermarle District Jail for purposes of attending the

funeral at Hope Valley Hawkins Fuperal Service and Cremation in Clinton, North Carolina. At all

times, the Defendant shall remain in the custody of Tabitha Rose Elliott McMillan. The Defendant

shall return to the Albermarle District Jail no later than 9:00 p.m. October 27, 2018.

       IT IS SO ORDERED.

       This   tJday of October, 2018.



                                      CHIEF UNITED STATES DISTRICT JUDGE
